Exhibit 10.12

CORPORATE EXECUTIVE CONFIDENTIALITY, NON-COMPETITION
AND NON-SOLICITATION AGREEMENT

 

This Corporate Executive Confidentiality, Non-Competition and Non-Solicitation
Agreement (“Agreement”) is made by and between Zimmer, Inc., a corporation
having its principal headquarters in Warsaw, Indiana, and
______________________________ (“Employee”).

 

Recitals

A.For purposes of this Agreement, the term "Company" means Zimmer, Inc., Zimmer
US, Inc. and/or any or each of their affiliates, parents, or direct or indirect
subsidiaries (including but not limited to Biomet, Inc. and its affiliates,
parents or direct or indirect subsidiaries), as well as any
successor-in-interest to Zimmer, Inc., Zimmer US, Inc. and/or to any of their
direct or indirect subsidiaries, affiliates, or parents.

B.Employee is employed or is being employed by Company in an executive and/or
high-level managerial capacity in which Employee has or will have extensive
access to trade secrets and confidential information of Company, and/or is being
offered certain equity incentives.

C.Company has offered Employee employment and/or other valuable consideration,
which may include without limitation such consideration as a job promotion, an
increase in compensation, and/or an equity award, contingent upon Employee's
entering into this Agreement.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals, the promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Employee agree to be
legally bound as follows:

1.Acknowledgements.  Employee acknowledges that Company is engaged in the highly
competitive business of the development, manufacture, distribution, and sale of
orthopedic- and musculoskeletal-related medical and surgical devices, products,
and services, including but not limited to hip, knee, trauma, extremities,
craniomaxillofacial, thoracic, dental rehabilitation, spine, microfixation, bone
healing, bone cement, surgical, sports medicine, orthopedic diagnostic
(including unique diagnostic products developed for or by Company) and/or
biologics devices, products, processes and services, and that Employee serves or
will serve in an executive and/or high-level managerial capacity for Company and
in that capacity Employee has and/or will have access to and has and/or will
gain knowledge of substantial trade secrets and confidential information of
Company.

2.Non-Disclosure and Ownership of Confidential Information.  Employee
acknowledges that Confidential Information is a valuable, special, and unique
asset of Company, and solely the property of Company, and agrees to the
following; provided, however, that this policy does not, in any manner, prevent
employees from filing a complaint with, providing information to, or
participating in an investigation conducted by, the Securities and Exchange

 



--------------------------------------------------------------------------------

Commission, the United States Equal Opportunity Commission or any other
governmental or law enforcement agency.

(a)Confidential Information Defined.  The term “Confidential Information”
includes, but is not limited to, any and all of Company’s trade secrets,
confidential and proprietary information and all other information and data of
Company that is not generally known to the public or other third parties who
could derive economic value from its use or disclosure.  Confidential
Information includes, without limitation, technical information such as product
specifications, compounds, formulas, improvements, discoveries, developments,
designs, inventions, techniques, new products and surgical training methods, and
research and development information; confidential business methods and
processes; business plans and strategies; marketing plans and strategies;
non-public financial information including budgets, sales data, sales forecasts,
sales quotas, and information regarding profits or losses; office optimization
and logistics information; information pertaining to current and prospective
customers; information pertaining to distributors and sales structures; pricing
information; discount schedules; costing information; personnel information;
compensation structure, schedules and plans; and information about current and
prospective products or services, whether or not reduced to writing or other
tangible medium of expression, including work product created by Employee in
rendering services for Company.

(b)Non-Disclosure of Confidential Information.  During Employee's employment
with Company and thereafter, Employee will not disclose, transfer, or use (or
seek to induce others to disclose, transfer, or use) any Confidential
Information for any purpose other than( i) disclosure to authorized employees
and agents of Company who are bound to maintain the confidentiality of the
Confidential Information; (ii) for authorized purposes during the course of
Employee’s employment in furtherance of Company’s business; and/or (iii) as
specifically allowed or required under applicable law.  Employee's
non-disclosure obligations shall continue as long as the Confidential
Information remains confidential and shall not apply to information that becomes
generally known to the public through no fault or action of Employee. The
Federal Defend Trade Secrets Act provides that individuals may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (a) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney
if such disclosure is made solely for the purpose of reporting or investigating
a suspected violation of law or for pursuing an anti-retaliation lawsuit; or (b)
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal and the individual does not disclose the trade secret
except pursuant to a court order.

(c)Protection of Confidential Information.  Employee will notify Company in
writing of any circumstances which may constitute unauthorized disclosure,
transfer, or use of Confidential Information.  Employee will use Employee's best
efforts to protect Confidential Information from unauthorized disclosure,
transfer, or use.  Employee will implement and abide by all procedures adopted
by Company to prevent unauthorized disclosure, transfer, or use of Confidential
Information. Notwithstanding the above requirements, nothing in this Agreement
shall restrict Employee's right to make disclosures specifically allowed or
required under applicable law.

-2-



--------------------------------------------------------------------------------

3.Ownership of Intellectual Property.

(a)Invention Defined.  The term “Invention” includes, but is not limited to
ideas, programs, processes, systems, intellectual property, works of authorship,
copyrightable materials, discoveries, and/or improvements which Employee
discovers, invents, originates, develops, makes, authors, or conceives alone or
in conjunction with others during Employee’s employment with Company and/or
within six (6) months after Employee’s employment ends which relate to Company’s
present or future business.  An Invention is covered by this Agreement
regardless of whether (i) Employee conceived of the Invention in the scope of
Employee’s employment; (ii) the Invention is patentable; or (iii) Company takes
any action to commercialize or develop the Invention.

(b)Ownership of Inventions.  Inventions are solely the property of
Company.  Employee agrees that by operation of law and/or the effect of this
Agreement Employee does not have any rights, title, or interest in any
Inventions.  Notwithstanding, Employee may be recognized as the inventor of an
Invention without retaining any other rights associated therewith.

(c)Disclosure and Assignment of Inventions.  Employee hereby assigns to Company
all right, title and interest Employee may have in any Inventions that are
discovered, invented, originated, developed, made, authored, or conceived by
Employee (whether alone or with others) during Employee’s employment with
Company and/or within six (6) months after Employee’s employment ends which
relate to Company’s present or future business.  Employee agrees to: (i)
promptly disclose all such Inventions in writing to Company; (ii) keep complete
and accurate records of all such Inventions, which records shall be Company
property and shall be retained on Company premises; and (iii) execute such
documents and do such other acts as may be necessary in the opinion of Company
to establish and preserve Company’s property rights in all such
Inventions.  This section shall not apply to any Invention for which no
equipment, supplies, facility or trade secret information of Company was used
and which was developed entirely on Employee’s own time, and (1) which does not
relate (a) directly to the business of Company, or (b) to Company’s actual or
demonstrably anticipated research or development, and (2) which does not result
from any work performed by Employee for Company.

(d)Works of Authorship.  All written, graphic or recorded material and all other
works of authorship fixed in a tangible medium of expression made or created by
Employee, solely or jointly with others, during Employee’s employment with
Company and relating to Company’s business, actual or contemplated, shall be the
exclusive property of Company (collectively “Works”).  Company will have the
exclusive right to copyright such Works.  Employee agrees that if any Work
created while employed by Company, whether or not created at the direction of
Company, is copyrightable, such Work will be a “work made for hire,” as that
term is defined in the copyright laws of the United States.  If, for any reason,
any copyrightable Works created by Employee are excluded from that definition,
Employee hereby assigns and conveys to Company all right, title and interest
(including any copyright and renewals) in such Works.

(e)Attribution and Use of Works and Inventions; Waiver of Assertion of “Moral”
Rights in Inventions and Works.  Employee agrees that Company and its licensees
are not

-3-



--------------------------------------------------------------------------------

required to designate Employee as author, inventor or developer of any Works or
Inventions when distributed or otherwise.  Employee hereby waives, and agrees
not to assert, any “moral” rights in any Inventions and Works.  Employee agrees
that Company and its licensees shall have sole discretion with regard to how and
for what purposes any Inventions or Works are used or distributed.

(f)Employee Cooperation in Establishment of Company Proprietary
Rights.  Employee will sign documents of assignment, declarations and other
documents and take all other actions reasonably required by Company, at
Company’s expense, to perfect and enforce any of its proprietary rights.  In the
event Company is unable, for any reason whatsoever, to secure Employee’s
signature to any lawful or necessary documents required to apply for, prosecute,
perfect, or assign any United States or foreign application for Letters Patent,
trademark, copyright registration, or other filing to protect any Invention or
Work, Employee hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Employee’s agent and attorney in fact, to act
for and on Employee’s behalf, to execute and file any such application,
registration or other filing, and to do all other lawfully permitted acts to
further the prosecution, issuance or assignment of Letters Patent or other
protections on such Inventions, or registrations for trademark or copyright or
other protections on such Works, with the same force and effect as if executed
by Employee.

4.Return of Confidential Information and Company Property.  Immediately upon
termination of Employee’s employment with Company, Employee shall return to
Company all of Company’s property relating to Company’s business, including
without limitation all of Company’s property which is in the possession,
custody, or control of Employee such as Confidential Information, documents,
hard copy files, copies of documents and electronic information/files, and
equipment (e.g., computers and mobile phones).

5.Obligations to Other Entities or Persons.  Employee warrants that Employee is
not bound by the terms of a confidentiality agreement or any other legal
obligation which would either preclude or limit Employee from disclosing or
using any of Employee’s ideas, inventions, discoveries or other information or
otherwise fulfilling Employee’s obligations to Company.  While employed by
Company, Employee shall not disclose or use any confidential information
belonging to another entity or other person.

6.Conflict of Interest and Duty of Loyalty.  During Employee’s employment with
Company, Employee shall not engage, directly or indirectly, in any activity,
employment or business venture, whether or not for remuneration, that (i) is
competitive with Company’s business; (ii) deprives or potentially could deprive
Company of any business opportunity; (iii) conflicts or potentially could
conflict with Company’s business interests; or (iv) is otherwise detrimental to
Company, including but not limited to preparations to engage in any of the
foregoing activities.

-4-



--------------------------------------------------------------------------------

7.Restrictive Covenants.  Employee agrees to, and covenants to comply with, each
of the following separate and divisible restrictions:

(a)Definitions.

(1)“Competing Product” is defined as any implant, device, or medical product(s),
service(s), instrument(s) or supplies that is or are the same as, related to, or
similar to any product, process or service that Company is researching,
developing, manufacturing, distributing, selling and/or providing at the time of
Employee’s separation from employment with Company (including, but not limited
to, any product or service Company’s Hip, Knee, Trauma, Extremities,
Craniomaxillofacial, Thoracic, Biologics, Surgical, Sports Medicine,
Microfixation, Bone Healing, Bone Cement, Orthopedic Diagnostic, Spine and/or
Dental division is researching, developing, manufacturing, distributing, selling
and/or providing at the time of Employee's separation from employment with
Company).

(2)“Competing Organization” is defined as any organization that researches,
develops, manufactures, markets, distributes and/or sells one or more Competing
Products.  A Competing Organization is diversified if it operates multiple,
independently operating business divisions, units, lines or segments some of
which do not research, develop, manufacture, market, distribute and/or sell any
Competing Products.

(3)“Prohibited Capacity” is defined as (a) any same or similar capacity to that
held by Employee at any time during Employee's last two (2) years of employment
with Company; (b) any executive or managerial capacity; or (c) any capacity in
which Employee’s knowledge of Confidential Information and/or Inventions would
render Employee’s assistance to a Competing Organization a competitive
advantage.

(4)“Restricted Geographic Area” is defined as all countries, territories,
parishes, municipalities and states in which Company is doing business or is
selling its products at the time of termination of Employee’s employment with
Company, including but not limited to every parish and municipality in the state
of Louisiana.  Employee acknowledges that this geographic scope is reasonable
given Employee's position with Company, the international scope of Company's
business; and the fact that Employee could compete with Company from anywhere
Company does business.  

(5)“Restricted Period” is defined as the date Employee executes this Agreement,
continuing through the eighteen (18) months after the Employee’s last day of
employment with Company unless otherwise extended by Employee’s breach of this
Agreement.  The running time on the Restricted Period shall be suspended during
any period in which Employee is in violation of any of the restrictive covenants
set forth herein, and all restrictions shall automatically be extended by the
period Employee was in violation of any such restrictions.

(6)“Customer” is defined as any person or entity with respect to whom, as of the
date of Employee’s separation from Company employment or at any time during the
two years prior to such separation, Company sold or provided any products and/or
services.

(7)“Active Prospect” is defined as any person or entity that Company
individually and specifically marketed to and/or held discussions with regarding
the distribution

-5-



--------------------------------------------------------------------------------

and/or sale of any of Company's products, processes or services at any time
during the last six (6) months of Employee’s employment with Company.

(8)“Severance Benefit Period” is the period of time represented by the total
amount of any severance benefit offered to Employee (whether or not actually
paid).  By way of illustration, if Employee were offered a lump-sum severance
benefit equivalent to ten (10) weeks of Employee’s final base pay upon
termination of his or her employment with the Company, Employee’s Severance
Benefit Period would be 10 weeks, whether or not Employee actually fulfilled all
requirements of receiving, and did receive, any portion of the severance
benefit.

(b)Restrictive Covenants.  During the Restricted Period, Employee agrees to be
bound by each of the following independent and divisible restrictions:  

(1)Covenant Not to Compete.  

(A)Employee will not, within the Restricted Geographic Area, be employed by,
work for, consult with, provide services to, or lend assistance to any Competing
Organization in a Prohibited Capacity.  

(B)Employee may be employed by, work for, consult with, provide services to, or
lend assistance to a Competing Organization provided that: (i) the Competing
Organization’s business is diversified; (ii) the part of the Competing
Organization's business with which Employee will be affiliated would not,
evaluated on a stand-alone basis, be a Competing Organization; (iii) Employee’s
affiliation with the Competing Organization does not involve any Competing
Products; (iv) Employee provides Company a written description of Employee’s
anticipated activities on behalf of the Competing Organization which includes,
without limitation, an assurance satisfactory to Company that Employee’s
affiliation with the Competing Organization does not constitute a Prohibited
Capacity; and (v) Employee's affiliation with the Competing Organization does
not constitute a competitive disadvantage to Company.

(2)Covenant Not to Solicit Customers or Active Prospects.  Employee will not,
directly or indirectly, (i) provide, sell, or market; (ii) assist in the
provision, selling or marketing of; or (iii) attempt to provide, sell or market
any Competing Products to any of Company’s Customers or Active Prospects located
in the Restricted Geographic Area.

(3)Covenant Not to Interfere With Business Relationships.  Employee will not,
within the Restricted Geographic Area, urge, induce or seek to induce any of
Company’s independent contractors, subcontractors, distributors, brokers,
consultants, sales representatives, customers, vendors, suppliers or any other
person or entity with whom Company has a business relationship at the time of
Employee's separation from Company employment to terminate its or their
relationship with, or representation of, Company or to cancel, withdraw, reduce,
limit or in any manner modify any such person’s or entity’s business with, or
representation of, Company

(4)Covenant Not to Solicit Company Employees.  Employee will not employ, solicit
for employment, or advise any other person or entity to employ or solicit for
employment, any individual employed by Company at the time of Employee's
separation from Company

-6-



--------------------------------------------------------------------------------

employment, or otherwise directly or indirectly induce or entice any such
employee to leave his/her employment with Company.

(5)Covenant Not to Disparage Company.  Employee will not make or publish any
disparaging or derogatory statements about Company; about Company's products,
processes, or services; or about Company's past, present and future officers,
directors, employees, attorneys and agents.  Disparaging or derogatory
statements include, but are not limited to, negative statements regarding
Company’s business or other practices; provided, however, nothing herein shall
prohibit Employee from providing any information as may be compelled by law or
legal process.

8.Reasonableness of Terms.  Employee acknowledges and agrees that the
restrictive covenants contained in this Agreement restrict Employee from
engaging in activities for a competitive purpose and are reasonably necessary to
protect Company’s legitimate interests in Confidential Information, Inventions,
and goodwill.  Additionally, Employee acknowledges and agrees that the
restrictive covenants are reasonable in all respects, including, but not limited
to, temporal duration, scope of prohibited activities and geographic
area.  Employee further acknowledges and agrees that the restrictive covenants
set forth in this Agreement will not pose unreasonable hardship on Employee and
that Employee will have a reasonable opportunity to earn an equivalent
livelihood without violating any provision of this Agreement.

9.Non-Competition Period Payments.    

(a)Eligibility and Amount.  In the event of Employee’s involuntary separation
from employment with the Company for a reason that renders Employee eligible for
benefits under the terms of the Company’s Severance Plan, then to the extent
Employee is denied, solely because of the restrictive covenant provisions of
Section 7 of this Agreement, a specific full-time or part-time employment,
consulting, or other position that would otherwise be offered to Employee by a
Competing Organization, and provided Employee satisfies all conditions stated
herein, then upon expiration of Employee’s Severance Benefit Period, Company
will make monthly payments to Employee for each month Employee remains
unemployed through the end of the Restricted Period.  These monthly payments
shall equal the lesser of Employee’s monthly base pay at the time of Employee's
separation from Company employment (exclusive of bonus and other extra
compensation and any other employee benefits) or the monthly compensation that
would have been offered to Employee by the Competing Organization.  This Section
9 will not apply if Employee leaves employment with the Company voluntarily or
if Company terminates Employee’s employment for a reason or reasons that render
Employee ineligible for benefits under terms of the Company’s Severance Plan.

(b)Verification of Eligibility for Non-Competition Period Payments.  To qualify
for payments under this Section 9, Employee must provide Company detailed
written documentation supporting eligibility for payment, including, at a
minimum, (i) the name and location of the Competing Organization that would have
employed Employee but for the provisions of Section 7 of this Agreement,
(ii) the title, nature, and detailed job responsibilities of the employment
position with the Competing Organization that Employee was denied, (iii) the
date Employee was denied the employment position, and (iv) the name and contact
information of a managerial employee at the Competing Organization who has
sufficient authority to confirm that Employee

-7-



--------------------------------------------------------------------------------

was denied this specific employment position with the Competing Organization
solely because Employee is subject to the provisions of Section 7 of this
Agreement (the “eligibility documentation”).  Upon receipt of the eligibility
documentation, Company will determine eligibility for payment and, if
eligibility is established, payments will commence as of the date of Company’s
receipt of the eligibility documentation or the date Employee’s Severance
Benefit Period ends, whichever is later.  

(c)Obligation to Pursue Replacement Employment and Verification of Continued
Eligibility for Non-Competition Period Payments.  Employee is obligated to
diligently seek and pursue replacement employment that does not violate Section
7 of this Agreement ("replacement employment") during any period in which
Employee seeks and/or accepts payment from Company under this Section 9.  After
eligibility for non-competition period payments is established, Employee will,
on or before the 15th day of each month of eligibility for continued payments,
submit to Company a written statement (i) identifying by name and address all
prospective employers with whom Employee has applied or inquired about
employment; (ii) identifying positions sought with each listed employer and
specific actions taken in seeking each position; (iii) describing all other
efforts made to obtain replacement employment; and (iv) describing any offers of
employment received, including the name of the employer; the nature, title, and
compensation terms of the position offered; the actual or anticipated start date
if the offer has been accepted; and the reason(s) for declining if the offer was
declined.  

(d)Effect of Replacement Employment on Non-Competition Period Payments.  If
Employee is denied a specific employment, consulting or other such position with
a Competing Organization solely because of the restrictive covenant provisions
of Section 7 of this Agreement but obtains other work for compensation, and the
monthly compensation (including base pay, commissions, incentive compensation,
bonuses, fees and other compensation) for the replacement work is less than
Employee’s monthly base pay at the time of Employee’s separation from employment
with Company, Company agrees to pay Employee the difference for each such month
through the end of the Restricted Period, again upon expiration of any severance
benefits which Employee was offered and provided Employee satisfies all
conditions stated herein, with monthly payments not to exceed the amount to
which Employee is entitled under subsection (a) of this Section 9. Employee
shall submit to Company payroll records and/or any other records reasonably
requested by Company showing all compensation received by Employee from the
replacement work as a condition of Company's payment of Non-Competition Period
Payments covering any period of time when Employee performs work for
compensation.  

(e)Company's Right To Provide Release of Obligations in Lieu of Non-Competition
Period Payments.  Notwithstanding any of the foregoing provisions of this
Section 9, Company reserves the right to release Employee from Employee’s
obligations under Section 7 of this Agreement at any time during the Restricted
Period, in full or in sufficient part to allow Employee to accept an opportunity
that would otherwise be prohibited under this Agreement, at which time Company’s
payment obligations under this Section 9 shall cease immediately and Employee
shall not be entitled to any further such payments or compensation.

10.Severability, Modification of Restrictions. The covenants and restrictions in
this Agreement are separate and divisible, and to the extent any clause, portion
or section of this Agreement is determined to be unenforceable or invalid for
any reason, Company and Employee

-8-



--------------------------------------------------------------------------------

acknowledge and agree that such unenforceability or invalidity shall not affect
the enforceability or validity of the remainder of the Agreement.  If any
particular covenant, provision or clause of this Agreement is determined to be
unreasonable or unenforceable for any reason, including, without limitation,
temporal duration, scope of prohibited activity, and/or scope of geographic
area, Company and Employee acknowledge and agree that such covenant, provision
or clause shall automatically be deemed reformed to have the closest effect
permitted by applicable law to the original form and shall be given effect and
enforced as so reformed to whatever extent would be reasonable and enforceable
under applicable law.  The parties agree that any court interpreting the
provisions of this Agreement shall have the authority, if necessary, to reform
any such provision to make it enforceable under applicable law.

11.Remedies.  Employee acknowledges that a breach or threatened breach by
Employee of this Agreement will give rise to irreparable injury to Company and
that money damages will not be adequate relief for such injury.  Accordingly,
Employee agrees that Company shall be entitled to obtain injunctive relief,
including, but not limited to, temporary restraining orders, preliminary
injunctions and/or permanent injunctions, without having to post any bond or
other security, to restrain or prohibit such breach or threatened breach, in
addition to any other legal remedies which may be available.  In addition to all
other relief to which it shall be entitled, Company shall be entitled to cease
all payments to which Employee would otherwise be entitled under Section 9
hereto; continue to enforce this Agreement; recover from Employee all payments
made under Section 9 to the extent attributable to a time during which Employee
was in violation of the covenants for which payment was made; and recover from
Employee all litigation costs and attorneys’ fees incurred by Company in any
action or proceeding relating to this Agreement in which Company prevails in any
respect, including, but not limited to, any action or proceeding in which
Company seeks enforcement of this Agreement or seeks relief from Employee’s
violation of this Agreement.

12.Survival of Obligations.  Employee acknowledges and agrees that Employee’s
obligations under this Agreement, including, without limitation, Employee’s
non-disclosure and non-competition obligations, shall survive the termination of
Employee’s employment with Company, whether such termination is with or without
cause and whether it is voluntary or involuntary.  Employee acknowledges and
agrees that nothing in this Agreement alters the at-will nature of Employee's
employment and that either Company or Employee may terminate the employment
relationship at any time, with or without cause or notice.  Employee further
acknowledges and agrees that:  (a) Employee’s non-disclosure, non-disparagement,
non-solicitation and non-competition covenants set forth in Sections 2 and 7 of
this Agreement shall be construed as independent covenants and that no breach of
any contractual or legal duty by Company shall be held sufficient to excuse or
terminate Employee’s obligations or to preclude Company from obtaining
injunctive relief or other remedies for Employee’s violation or threatened
violation of such covenants, and (b) the existence of any claim or cause of
action by Employee against Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to Company's enforcement of Employee's
obligations under Sections 2 and 7 of this Agreement.

13.Governing Law and Choice of Forum.  This Agreement shall be construed and
enforced in accordance with the laws of the State of Indiana, notwithstanding
any state’s choice-of-law rules to the contrary.  The parties agree that any
legal action relating to this Agreement

-9-



--------------------------------------------------------------------------------

shall be commenced and maintained exclusively before the United States District
Court for the Northern District of Indiana if jurisdiction permits, or otherwise
before any appropriate state court located in Kosciusko County, Indiana.  The
parties hereby submit to the jurisdiction of such courts and waive any right to
challenge or otherwise object to personal jurisdiction or venue, in any action
commenced or maintained in such courts.  Language translations aside, the
English version shall govern.

14.Enforcement.  The parties agree that Zimmer, Inc., Zimmer US, Inc. and/or any
or each of their affiliates, parents, or direct or indirect subsidiaries
(including but not limited to Biomet, Inc. and its direct or indirect
subsidiaries), as well as any successor-in-interest to Zimmer, Inc., Zimmer US,
Inc. and/or to any of their direct or indirect subsidiaries, affiliates, or
parents are express and intended parties to and beneficiaries to this Agreement,
with full rights to enforce this Agreement independently or in conjunction with
each other.

15.Successors and Assigns.  Company shall have the right to assign this
Agreement, and, accordingly, this Agreement shall inure to the benefit of, and
may be enforced by, any and all successors and assigns of Company, including
without limitation by asset assignment, stock sale, merger, consolidation or
other corporate reorganization, and shall be binding on Employee.  The services
to be provided by Employee to Company are personal to Employee, and Employee
shall not have the right to assign Employee’s duties under this Agreement.

16.Modification.  This Agreement may not be amended, supplemented, or modified
except by a written document signed by both Employee and a duly authorized
officer of Company.

17.No Waiver.  The failure of Company to insist in any one or more instances
upon performance of any provision of this Agreement or to pursue its rights
hereunder shall not be construed as a waiver of any such provisions or the
relinquishment of any such rights.

18.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which when taken together will
constitute one and the same agreement.

19.Entire Agreement.  This Agreement, including Recitals, constitutes the entire
agreement of the parties with respect to the subjects specifically addressed
herein, and supersedes any prior agreements, understandings, or representations,
oral or written, on the subjects addressed herein.  Notwithstanding the
foregoing, to the extent the employee has an existing non-competition,
confidentiality, and/or non-solicitation agreement in favor of Company and has
breached or violated the terms thereof, Company may continue to enforce its
rights and remedies under and pursuant to such existing agreement.




-10-



--------------------------------------------------------------------------------

Employee’s signature below indicates that Employee has read the entire
Agreement, understands what Employee is signing, and is signing the Agreement
voluntarily.  Employee agrees that Company advised Employee to consult with an
attorney prior to signing the Agreement.

 

 

 

“EMPLOYEE”

 

 

 

(Employee Signature)

 

Printed Name:

 

Date:

 

 

“COMPANY”

 

 

 

By:_______________________________________

 

 

Printed Name: _____________________________

 

Title: _____________________________________

 

Date: _____________________________________

 

-11-

